LETTS, Judge,
dissenting.
At a minimum, that part of the barely intelligible complaint requesting damages for pain and suffering in a contract action was properly dismissed and the majority should so acknowledge. See Industrial Fire & Casualty Insurance Company v. Romer, 432 So.2d 66 (Fla. 4th DCA 1983).
In so far as the complaint might be construed as stating an independent tort on a bad faith claim,1 there are no allegations whatever as to fraud or intentional infliction of emotional distress. Accordingly, that part of the complaint should likewise be held to have been properly dismissed. Industrial Fire v. Romer.
My conclusion is especially pertinent since the appellant’s brief on appeal, also barely intelligible, actually concedes that he is not entitled to damages for pain and suffering.

. It should be noted that it is not really possible to be sure on what theory or theories the complaint is based,